Order filed October 24, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00419-CR
                                  ____________

                           JASON LARA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCR-068729

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 1 (CD –
video surveillance from Walmart); State’s exhibit 70-A (CD – redacted
version of statement by Antonio De La Cruz); and State’s exhibit 71 (CD –
cell phone video).

      The clerk of the 240th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 1 (CD – video surveillance from Walmart);
State’s exhibit 70-A (CD – redacted version of statement by Antonio De La Cruz);
and State’s exhibit 71 (CD – cell phone video), on or before November 2, 2018.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s exhibit 1 (CD – video
surveillance from Walmart); State’s exhibit 70-A (CD – redacted version of
statement by Antonio De La Cruz); and State’s exhibit 71 (CD – cell phone video),
to the clerk of the 240th District Court.



                                              PER CURIAM